Citation Nr: 1310939	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to December 1958.  He also had service in the United States Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the VA RO in Portland, Oregon.  A transcript of that proceeding has been associated with the claims folder.

These issues were remanded by the Board for further development in August 2011 and August 2012.

In January 2013, the Veteran waived agency of original jurisdiction consideration of any additional evidence.  38 C.F.R. § 20.1304(c) (2012).  In March 2013, the appellant submitted a private audiogram.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2008, October 2011, and August 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2008 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and AMC obtained the service treatment records and afforded the appellant VA audiological examinations, to include an October 2011 examination pursuant to the August 2011 Board remand and a September 2012 addendum to the October 2011 VA examination report pursuant to the August 2012 Board remand.  The RO and AMC obtained VA treatment records, to include records pursuant to the August 2011 Board remand.  The AMC obtained service personnel records that verified the appellant's service with the Naval Reserves, which was pursuant to the August 2011 Board remand.  The claimant submitted private medical records, to include audiograms, and in particular records regarding treatment while working at Boise Cascade pursuant to the August 2011 Board remand.

The representative in the January 2013 written brief presentation stated that October 2011 VA examiner apparently gave little, if any consideration, to the trustworthiness of the Veteran's statements regarding his noise exposure.  The Board notes, however, that the VA examiner had access to the claims folder and it is clear from references in the October 2011 examination report and the September 2012 addendum that the VA examiner reviewed that record.  The VA examiner did not suggest that she found the appellant's claim of in-service noise exposure incredible as the representative suggests, but rather, merely found the most significant pieces of evidence to be the results of audiometric testing at separation as well as his history of post-service noise exposure.  In light of the foregoing, the VA addendum is adequate for the issue of entitlement to service connection for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the above, VA complied with the directives of the two Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or active duty for training, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.6 (2012); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  The presumption provision applies only to periods of active duty, not active duty for training and inactive duty training.  See Biggins, 1 Vet. App. at 478; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (if claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period).  Similarly, in light of the holdings in Biggins and Paulson, if a claim relates to a period of inactive duty training, an injury resulting in disability must have manifested itself during that period.  
 
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Analysis
 
The VA audiological examination reports show that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the question is whether his current hearing loss is related to a period of active duty, active duty training, or inactive duty training or events therein.  See 38 C.F.R. § 3.303.

The Veteran claims that his in-service noise exposure was from noise exposure from firing M1 rifles during Naval Reserve service and from working as a cook at a mess hall on a flight line.  As such activities appear consistent with the circumstances of his service, the Board will concede that the claimant had in-service noise exposure. 

Nevertheless, the Board has reviewed all service treatment records, private medical evidence, and the VA audiological examination reports and the addendum to the second VA examination report, and the preponderance of competent and credible evidence weighs against finding that the Veteran's bilateral hearing loss is related to service.

The Veteran's service treatment records show no hearing loss disability for VA purposes in service.  There were no in-service complaints reported to any medical personnel pertaining to difficulty hearing.  The February 1955 physical examination report reveals that the appellant did not report a any ear trouble and that the whisper voice testing was 15/15 bilaterally.  

Upon examination at separation from active duty, a December 1958 summary report of examination for organic hearing loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
10 (25)
10 (20)
15 (25)
15 (25)
15 (20)

The aforementioned table reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.

The Veteran had elevated puretone thresholds in the right ear at 500 Hertz and in the left ear at 500, 2000, and 3000 Hertz.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recognized that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While he had some degree of hearing loss on separation, he did not have a hearing loss disability for VA purposes pursuant to C.F.R. § 3.385.  

Simply put, the Veteran is not shown to have a hearing loss disability for VA purposes in either ear during service.  See 38 C.F.R. § 3.385.  Hearing loss disability for VA purposes was first medically indicated in 1988.  

The Veteran has submitted private treatment records, to include audiograms.  The private treatment records reflect that in 1984 a private doctor noted that the appellant's hearing loss was not consistent with hearing impairment induced by excessive noise exposure, including industrial noise.  Similarly, in September 1983, a private doctor noted that the appellant had a virtual flat-line hearing loss for a number of years with some recent progression.  The doctor indicated that the progression was not necessarily in the high frequencies that are most affected by occupational noise exposure so it is unclear as to what may be causing this, but that the progression may well be certain factors particular to him that are unrelated to occupational noise exposure.  The appellant has submitted private audiograms conducted right before and after he filed his claim in 2008, but these audiogram reports do not contain any medical nexus evidence linking his current bilateral hearing loss to active service.

In the September 2012 addendum to the October 2011 VA examination report, the examiner opined that the Veteran's hearing loss was less likely related to or caused by his military service.  In reaching this conclusion, the VA examiner considered the December 1958 in-service audiological findings converted to ISO (ANSI) measurements, and clearly felt that those results weighed against a finding that the Veteran's hearing loss could be related to his military service.

The Board has considered the Veteran's assertion in his November 2008 claim that his bilateral hearing loss began in 1955, and that he is competent to report this history of symptoms.  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, even accepting that the Veteran now sincerely believes that he has experienced hearing problems since service, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current hearing loss as demonstrated on audiometric testing and his military service.  As noted, this examiner took into account the full record, including the Veteran's assertion, but also considered the results of objective hearing tests during service, and the nature of exposure to loud noise that after service.  For these reasons, the Board is of the opinion that this opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his current hearing loss disability is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In the August 2012 remand, the Board directed the October 2011 VA examiner to address the etiology of the Veteran's tinnitus.  The appellant testified that he had ringing in the ears after shooting M1 rifles during basic training in the Naval Reserves and after jets took off on flight line.  The October 2011 VA examiner did not address the etiology of the tinnitus in the September 2012 addendum.  Therefore, the AMC did not comply with the directives of the August 2012 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. If possible, send the claims file to the October 2011 VA examiner for clarification of her opinion regarding the etiology of the Veteran's tinnitus.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.

Based on a review of the complete claims file, to specifically include the October 2011 VA examination report, and the Veteran's reporting of ringing in the ears after shooting M1 rifles during basic training in the Naval Reserves and after jets took off on flight line.  The examiner should opine whether there is a 50 percent or better probability that the tinnitus is related to noise exposure during service.  

If the prior examiner is not available, the claims folder should be sent to another examiner for review.  After reviewing the file, the examiner should opine whether there is a 50 percent or better probability that the tinnitus is related to noise exposure during service.

If the examiner finds that a new VA examination is necessary, the Veteran should be scheduled for a new VA examination.  If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

A discussion of the complete rationale for all opinions expressed, including reference to the pertinent service treatment records, should be included in the examination report. 

2. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


